DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        THOR PAUL O’BRIEN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2615

                              [April 23, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin, County; Sherwood Bauer, Jr., Judge; L.T. Case No. 43-2018-CF-
001071-A.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.